Title: To Alexander Hamilton from Mathew Arbuckle, 25 November 1799
From: Arbuckle, Mathew
To: Hamilton, Alexander


          
            Honbl. Sir,
            Greenbrier Novr. 25th. 1799
          
          From the Notice by the Secratery at War I found It nesasery for me to Report myself to you, which notice I immediately complied with. and have Reced. a Letter Which from the direction appeared to have Come from your hand, but had no name Signed to it, which I Suspected had been a Neglect, however be that as it may, I can only Inform you as I have before that I am in perfect Readiness I would be glat to have an Immediate answer to this Letter, as it has been a Considerable time since My appointment and have not yet Reced. one Line of Satisfaction, to my Many Letters I would be glad to know when I might be Ordered from his place or in Actual Service here, your Immediate answer to this Letter will in a Singular manner Oblidge your Obed. Humbl. Servt. 
          
            Mathew Arbuckle
            2d. Lt. 3d. U.S. Regt.
          
        